JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed August 20, 2010, and October 29, 2010, be affirmed. Appellant has not shown any error in the district court’s holding that it lacked personal jurisdiction over Comcast of Potomac, LLC. Comcast of Potomac is not a resident of the District of Columbia, and appellant did not allege sufficient facts to show that Comcast of Potomac performed actions in the District of Columbia sufficient to warrant the district court’s assertion of jurisdiction over it. See International Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S.Ct. 154, 90 L.Ed. 95 (1945); D.C.Code § 13-423; GTE New Media Services, Inc. v. BellSouth Corp., 199 F.3d 1343, 1347-50 (D.C.Cir.2000). Appellant has also not demonstrated that the district *2court abused its discretion in making an independent determination of damages and declining to award attorneys’ fees when it entered default judgment against Credit Protection Association. Following an entry of default, it is within the district court’s discretion to determine what damages are appropriate, see Fed.R.Civ.P. 55(b)(2), and appellant appeared pro se and presented no evidence of any attorneys’ fees he had paid.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.